                  Case 20-12456-JTD   Doc 861-8   Filed 01/13/21   Page 1 of 3




                  PROPOSED FORM OF ORDER




ME1 35436883v.1
                  Case 20-12456-JTD            Doc 861-8        Filed 01/13/21         Page 2 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        : Chapter 11
In re:                                                  :
                                                        : Case No. 20-12456 (JTD)
RTI HOLDING COMPANY, LLC, et al.,1                      :
                                                        :
         Debtors.                                       : Related Docket Nos.
                                                        :

              ORDER APPROVING MOTION OF STAFFORD RT, LLC
                   FOR ALLOWANCE AND PAYMENT OF AN
         ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)

         Upon review and consideration of the Motion of Stafford RT, LLC for Allowance and

Payment of an Administrative Expense Claim Pursuant to 11 U.S.C. § 503(b) (the “Motion”),

and any responses thereto; and sufficient cause appearing therefor; it is hereby

ORDERED THAT:

         1.        Motion is GRANTED;




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


ME1 35436883v.1
                  Case 20-12456-JTD      Doc 861-8     Filed 01/13/21     Page 3 of 3




        2.         Stafford RT, LLC (“Stafford”) is granted an administrative expense claim in the

amount of $23,377.97, which shall be paid within ten (10) business days of the entry of this

Order; and

        3.         This Court shall retain jurisdiction over any and all matters arising from or

related to the implementation of this Order.




ME1 35436883v.1
